Title: To John Adams from James McHenry, 29 August 1798
From: McHenry, James
To: Adams, John



Sir.
War Department 29 Augt. 1798

I have the honour to acknowledge your letter of the 18th instant.
The communication respecting the cession of Castle Island was, I believe, made by the governor of Massachusetts to the Secretary of State. You referrd it to me, and I returned it previous to my visit to New York, with an opinion, that it would be proper to accept of the cession, but that it would be right the convicts should be provided for elsewhere. I have communicated to the Secretary of State your commands on this subject.
It is some time since I opened a recruiting rendezvous at Boston under Captain Lemuel Gates, a second at Portland under Capn Amos Stoddert, and a third at Marblehead under Geo. Washington Duncan. These gentlemen have made no progress in recruiting, there is of course no command for an officer of Major Jacksons rank, in which he could be either profitably or usefully employed. I shall send him his commission a soon as those for the whole of the corps can be prepared.
You will perhaps recollect, that Major Brooks was highly recommended by General Morgan; that he served to the Southward under his immediate inspection, and shared with him in the danger and glory of the affair of the Cowpens &c—This  circumstance no doubt endeared him to the general,, and induced the latter to discover great anxiety for his being appointed. Having had no personal acquaintance with Mr Brooks, and having no facts to guide me but those mentioned and contained in his letters of recommendation, I submitted them, and presented him, to you for the relative station which a comparison of his merits and services with the other candidates seemed to indicate as his right. I inclose you a letter from Mr. Stoddert, the present Secretary of the Navy, who resided in his vicinity, to shew you the opinion he entertained of him. It was only a few weeks before I left Philadelphia, that Bishop Carroll of Maryland mentioned to me, that at an election of the last importance to the United States, Mr Brooks had headed a party, and expressed himself in a manner very adverse to one of the candidates, and highly disorganising and inflammatory. I communicated this information to Mr Stoddert, and at the same time suggested, that it might become expedient either to refuse to commission him, or to transfer him to one of the regiments of infantry that might be ordered to be raised. Mr. Stoddert upon this assured me that a  change had taken place in his principles, and two or three days since produced me the inclosed letter from the Major in proof of his opinion.
Such are the facts respecting the appointment of Brooks. Were I to be permitted to pursue my own ideas, I would suspend sending him his commission, or suggesting to him, that he was either to be employed or otherwise until after the approaching election for his district which is to be between a decided opposition man and sincere friend of government.
Major Hoops you will recollect was highly recommended by many and most deserving characters, who represented his merits as installing  him to a regiment. A letter not in the office at this place, nor at present attainable, from Mr Robert Morris (received since this gentlemans appointment, presents him to view again for one of the 12 Regiments: it details his services in our revolutionary war in which he had risen to the rank of Captain—a particularly brave and meritorious action in a pretty general engagement)—his going where a prisoner on parole, with leave, to France, and placing himself in a military academy to enlarge his knowledge in the profession of arms, and his intimate acquaintance with the mathematics.
 Of Major Daniel Jackson I had no knowledge, but what was derived from his recommendations and his own letters, all of which were before you, when you decided on the order of the nominations.
I beg leave Sir, to submit to you, before you send me your final orders relative to the promotion of Lieutenant Lovel;  That Lt. Lovel was appointed Lt. in the corps of Artillerists & Engineers on the 26th of Febry 1795.  That Piercy Pope, and Ebenezer Massey, John Mc.Clallan Nehemiah Freeman, James Sterrit, George Izard, Robert Rowan, Jonathan Robeson, Henry Muhlenberg Theophilus Elmer, William Willson, Horatio Dayton & William Morris are older Lieutenants in the same corps than Lieutenant Lovel, consequently that the latter will, by the proposed promotion, rise over the heads of thirteen Lieutenants—some of whom were appointed in 1792 and the others in 1794—That this procedure is calculated to excite extreme sensibility in those officers,  their friends and relations, and every military man who may consider himself affected by the act:—that there is a great difference, among military men, between arranging rank, in a new corps, and departing from the accustomed line of promotion, in an established corps, where it has not been rendered apparently proper by some signal or distinguished action.
Considering these circumstances it is respectfully suggested, whether it would not be preferable to give to Lt. Lovel a Captaincy in one of the new regiments of Infantry or in the Cavalry.
With the greatest respect, I have the honour to be, Sir, / your most obt hble st.

James McHenry
P.S. I find the letter aluded to from Mr Stoddert is in the office at Philadelphia. The commission for Lt. Col. Butler has been recd. and with the talk &c dispatched to the parties.

